Citation Nr: 1020115	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Reid B. Adams, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 
1955.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The record reflects that the Veteran attended a Decision 
Review Officer (DRO) hearing in Columbia, South Carolina in 
October 2006.  Subsequently, the Veteran testified before the 
undersigned at a September 2008 travel board hearing in 
Columbia, South Carolina.  Both hearing transcripts are of 
record.

In October 2008, the Board issued a decision that denied the 
above claim.  On appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued an October 2009 Order vacating 
the October 2008 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Court's June 2009 Joint Motion for Remand, 
additional evidentiary development is required prior to the 
adjudication of the Veteran's claim.  In particular, the June 
2009 joint motion contends that the Board in their January 
2009 decision did not adequately attempt to assist the 
Veteran in obtaining relevant records from government 
agencies or departments, including surgical records from the 
Fort Lewis, Washington, Army hospital and sick/morning 
reports pertaining to the Veteran.
As part of its duty to assist, the VA has an obligation to 
obtain federal records on behalf of the Veteran.  The Board 
recognizes a duty to make as many requests as necessary to 
obtain relevant records from a Federal department or agency.  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that these records 
sought do not exist or that further efforts to obtain those 
records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2009).  
In this regard, the Board notes that the RO sought 
information from the NPRC regarding any sick/morning reports 
pertaining to the Veteran in an effort to help the Veteran in 
light of service treatment records that were destroyed in the 
1973 fire.  However, in attempting to retrieve these records, 
the RO mistakenly requested records for Battery B 4th AAA 
Battalion, instead of records from Battery B 46th AAA 
Battalion.  As such the Board finds that another attempt to 
obtain these records, with the correct information, should be 
made.  

Additionally the Board notes that the Veteran stated in a 
March 2006 statement that he was hospitalized on September 
15, 1954 at Fort Lewis, Washington Army Hospital.  Later 
statements by the Veteran, including testimony provided at 
his hearings, add that he was hospitalized for five days in 
order for a surgical procedure to be performed on his right 
leg.  As noted above, VA has a duty to request all available 
and relevant records from federal agencies.  As such, the 
Board finds that a remand is necessary to obtain these 
records for consideration in connection with the Veteran's 
appeal.  See 38 C.F.R. § 3.159(c)(2) (2009).

The Board further recognizes a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In consideration of the 
foregoing criteria, the Board finds that the Veteran should 
be afforded an examination that includes a nexus opinion that 
addresses all scars on the Veteran's right leg, providing the 
most likely etiology for each, and in particular whether one 
is a surgical scar.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Contact the National Personnel Records 
Center (NPRC) and request a copy of any 
sick/morning reports pertaining to the 
Veteran from September 1954 for Battery 
B 46th AAA Battalion.  Any such records 
received should be associated with the 
Veteran's claims folder.  If the search 
for such records has negative results, 
a statement to that effect should be 
placed in the Veteran's claims folder.

2.	Obtain records from Fort Lewis, 
Washington Army Hospital pertaining to 
any surgical procedure performed on the 
Veteran in September 1954.  A response, 
negative or positive, should be 
associated with the claims file.  If 
records have been retired, an attempt 
to obtain them from their repository 
should be made.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain these records would 
be futile.

3.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of any scars on the 
Veteran's right leg.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  In addition to the claims 
file, the examiner should review any 
service treatment records obtained with 
regard to above requests as well as the 
reports of examination dated September 
1967 and January 1970 that are already 
of record.  The examiner should address 
whether or not the Veteran has any 
scars that are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service or a surgical 
procedure performed therein.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

4.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



